                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

JENNIFER MYERS,                                     :       Case No. 3:18-cv-00409

                      Plaintiff,                    :       Judge Thomas M. Rose

v.                                                  :

MONTGOMERY COUNTY                                   :
BOARD OF COMMISSIONERS, et al.
                                          :
                  Defendants.
______________________________________________________________________________

     ENTRY AND ORDER ALLOWING LIMITED SUR-REPLY TO MOTION OF
          DEFENDANTS MONTGOMERY COUNTY BOARD OF COUNTY
    COMMISSIONERS AND MONTGOMERY COUNTY SHERIFF ROB STRECK
      TO DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. P.
                               12(b)(6) (DOC. 12)
______________________________________________________________________________

       This case is before the Court on the Motion to Dismiss Plaintiff’s Complaint Pursuant to

Fed. R. Civ. P. 12(b)(6) (Doc. 12) of Defendants Montgomery County Board of County

Commissioners and Montgomery County Sheriff Rob Streck (the “Motion”). The Court has

reviewed the Motion, as well as the Plaintiff’s Response memorandum to the Motion (Doc. 14),

and the Reply memorandum in support of the Motion (Doc. 15).

       Despite the title of the Motion indicating that it is only brought by Defendants Montgomery

County Board of County Commissioners (the “Board”) and Montgomery County Sheriff Rob

Streck (“Streck”), it is readily apparent from the parties’ briefing that the Motion also seeks

dismissal of all claims against Defendant Phil Plummer, Montgomery County Sheriff

(“Plummer”)—including in his individual capacity. The Court considers the Motion to be brought

by the following Defendants to dismiss all claims against them: (1) Defendant Montgomery

County Board of County Commissioners; (2) Defendant Phil Plummer, Montgomery County

                                                1
Sheriff; and (3) Montgomery County Sheriff Rob Streck.

       Recognition that the Motion seeks dismissal of all claims against Plummer, as well as

against the Board and Streck, is most explicitly shown in the Reply memorandum when it states:

       Any and all arguments made in the Montgomery County Defendants’ Motion to
       Dismiss as to all claims against the Montgomery County Sheriff, in an individual
       or official capacity, apply equally in all respects as to former Sheriff Plummer and
       the current Sheriff, Rob Streck. Montgomery County Defendants reiterate and
       restate within this Reply Memorandum all arguments previously contained within
       their Motion to Dismiss and assert that any arguments as to failure to state a claim,
       insufficient facts plead or immunities contained within that Motion to Dismiss
       apply equally to both the current and former Sheriff, in all capacities. See Doc. No.
       12.

       Irrespective of whether the Plaintiff’s individual capacity claims are against Sheriff
       Streck or former Sheriff Plummer, the Plaintiff has failed to alleged facts indicating
       either Sheriff authorized, approved or knowingly acquiesced in the alleged
       unconstitutional behavior of Defendant Villella. Accordingly, the Plaintiff has
       failed to state an individual capacity claim against either Sheriff.

(Doc. 15 at PAGEID # 116.)

       Plaintiff earlier stated in her Response memorandum that “Montgomery County and the

current Montgomery County Sheriff Rob Streck have now filed a Motion to Dismiss Plaintiff’s

Complaint pursuant to Fed. R. Civ. P. 12(b)(6)” and that, “[w]hile Phil Plummer is no longer the

Montgomery County Sheriff, Phil Plummer is a named Defendant to this lawsuit” and “Sheriff

Plummer is named in his individual and official capacities.” (Doc. 14 at PAGEID # 95.) In the

same memorandum, Plaintiff also stated the following:

       “Defendant Montgomery County and current Sheriff Streck claim Ms. Myers does
       not allege sufficient facts to show Sheriff Streck’s personal involvement. However,
       Sheriff Streck was not the Sheriff when the alleged conduct occurred and was not
       named in the Complaint. Instead it was Sheriff Plummer and his conduct, which
       caused Ms. Myers’ constitutional violations. Former Sheriff Plummer, in his
       individual capacity, was a named defendant to this lawsuit. Yet, Sheriff Plummer
       has failed to file a Responsive Pleading to the Court.”

(Id. at PAGEID # 106-07.)

       Yet, the Plaintiff’s Response memorandum also substantively addresses and argues in

                                                 2
support of preserving her claims against Plummer—both in his official capacity as sheriff and his

individual capacity. (See, e.g., Doc. 14 at PAGEID # 94 (“Additionally, Ms. Myers adequately

states a claim for relief under § 1983 against former Montgomery County Sheriff Phil Plummer in

his individual capacity for failure to train, supervise, and discipline Defendant Villella, failure to

provide adequate medical treatment, and failure to prevent harm of inmates. Thus, Defendants’

motion should be denied.”), PAGEID # 106 (“Ms. Myers adequately states sufficient facts to

establish supervisory liability against Sheriff Plummer, in his individual capacity, for Villella’s

excessive force….”).)

          The Montgomery County Board of Commissioners and Plummer are represented by the

same counsel. (Docs. 3 and 4.) It appears that any confusion regarding which parties bring the

Motion and which parties seek dismissal through the Motion is due to Fed. R. Civ. P. 25(d) and its

impact on the change in the Montgomery County Sheriff from Plummer to Streck. The Reply

memorandum states that “pursuant to Fed. R. Civ. P. 25(d), current Montgomery County Sheriff

Rob Streck, the successor in office to named Defendant former Sheriff Plummer, is automatically

substituted as a party to this proceeding.”        However, while a public officer’s successor is

automatically substituted as a party under Rule 25, a public officer who is sued in his or her

individual capacity remains a defendant as to any claims against the public officer in his or her

individual capacity. Gulett v. Haines, 229 F. Supp. 2d 806, 814 (S.D. Ohio 2002) (“Although

Sheriff Vore is automatically substituted to the claim insofar as Sheriff Haines was sued in his

official capacity . . . , the same is not true with respect to individual capacity claims.”). Rule 25(d)

states:

          An action does not abate when a public officer who is a party in an official capacity
          dies, resigns, or otherwise ceases to hold office while the action is pending. The
          officer’s successor is automatically substituted as a party. Later proceedings should
          be in the substituted party’s name, but any misnomer not affecting the parties’

                                                   3
       substantial rights must be disregarded. The court may order substitution at any
       time, but the absence of such an order does not affect the substitution.

Fed. R. Civ. P. 25(d) (emphasis added). Thus, Streck is automatically substituted for Plummer

with respect to the official capacity claims against Plummer as Sheriff, but Plummer remains a

defendant with respect to individual capacity claims against Plummer.

       Again, briefing on the Motion indicates that all parties have treated the Motion as seeking

dismissal of all claims against the County (Board) and against Plummer in both his individual and

official capacities (with Streck now automatically substituted for Plummer in the official capacity

claims against Plummer as sheriff).      However, the Court recognizes that, until the Reply

memorandum specified that it restated all of the arguments contained within the Motion and that

all of the Motion’s arguments applied “to both the current and former Sheriff, in all capacities,”

the Plaintiff may have been under the impression that the Motion was not seeking dismissal of the

individual capacity claims against Plummer.

       Therefore, before addressing the merits of the Motion and ruling on it, the Court will allow

Plaintiff the opportunity to file—if she chooses to do so—a sur-reply memorandum concerning

the limited issue of the Motion’s request for dismissal of the individual capacity claims against

Plummer. Mirando v. United States Dept. of Treasury, 766 F.3d 540, 549 (6th Cir. 2014) (trial

courts have the discretion to permit a sur-reply); Gibbons v. McBride, 124 F. Supp. 3d 1342, 1383

(S.D. Ga. 2015) (one purpose of a sur-reply is to allow a party to address new arguments presented

by a party in a reply memorandum).

       For the reasons stated above, the Court ORDERS that Plaintiff be given leave of 14 days

from the date of this Order to file, should she so choose, a sur-reply to the Motion of Defendants

Montgomery County Board of County Commissioners and Montgomery County Sheriff Rob

Streck to Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. 12) only on


                                                4
the limited issue of whether her claims against Defendant Phil Plummer, Montgomery County

Sheriff in his individual capacity should be dismissed.

       DONE and ORDERED in Dayton, Ohio, this Wednesday, June 5, 2019.

                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                5
